Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2016

                                      No. 04-16-00415-CV

                                   Walter Ray SIMPSON, Jr.,
                                           Appellant

                                                 v.

                             AUTO INJURY SOLUTIONS, INC.,
                                       Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-03713
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER

       On May 26, 2016, the trial court signed an order granting appellee Auto Injury Solutions,
Inc.’s motion to dismiss under Rule 91a. See TEX. R. CIV. P. 91A (“Dismissal of Baseless
Causes of Action”); In re Nationwide Ins. Co. of Am., No. 15-0328, 2016 WL 3537206, at *3
(Tex. June 24, 2016). Appellant’s notice of appeal was due on June 27, 2016, and a motion for
extension of time to file a notice of appeal was due on July 11, 2016. See TEX. R. APP. P. 26.1,
26.3.
       On July 5, 2016, after the deadline to file the notice of appeal, Appellant filed a notice of
appeal. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for
extension of time is necessarily implied when an appellant acting in good faith files a [notice of
appeal] beyond the time allowed by Rule [26.1], but within the fifteen-day period in which the
appellant would be entitled to move to extend the filing deadline under Rule [26.3].” (emphasis
added)).
        We ORDER Appellant to SHOW CAUSE in writing within TEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
10.5(b) (requirements for a motion for extension of time); id. R. 42.3(a) (dismissal for want of
jurisdiction). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See id. R. 42.3(c) (dismissal for failure to comply with court order).
      All other appellate deadlines are SUSPENDED pending further order of this court.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court